Citation Nr: 1034841	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-39 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Regional Office in Health Administrative Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services received outside the United States 
of America.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 





INTRODUCTION

The Veteran had active military duty from July 1968 to September 
1969.

In February 2005, the Department of Veterans Affairs ("VA") 
Foreign Medical Program Office ("FMPO") in Denver, Colorado 
denied the Veteran's claim for payment or reimbursement of 
unauthorized medical expenses that he incurred in October 2004 
while receiving treatment at the Doctor's Hospital, Nassau, the 
Bahamas.  The Veteran timely appealed the decision to the Board 
of Veterans' Appeals ("BVA" or Board").

In an April 2009 decision, the Board denied the Veteran's 
reimbursement claim. See April 2009 BVA decision.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims ("CAVC" or "Court").  In April 
2010, the Court vacated and remanded the Board's April 2009 
decision in light of a Joint Motion for Remand submitted by the 
parties. See April 2010 Joint Motion for Remand; April 2010 Court 
order.  As such, the appeal has been returned to the Board for 
further review.  


FINDING OF FACT

In September 2010, the Board obtained information via the United 
States Social Security Administration that the Veteran died on 
May [redacted], 2010; and information from the United States Social 
Security Administration database that reflects the date of the 
Veteran's death has been associated with the claims file.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran. See 38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
request must be filed not later than one year after the date of 
the Veteran's death. See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office ("RO") from which the 
claim originated (listed on the first page of this decision).  




ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


